DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 2, 9, 14 and 15 is/are objected to because of the following informalities:
At line 3 of claim 2, “the presence” should be replaced with “a presence”.
At line 3 of claim 9, “the presence” should be replaced with “a presence”.
At line 7 of claim 14, “and reference” should be replaced with “and the reference”.
At line 5 of claim 15, “the presence” should be replaced with “a presence”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishiguro et al. (US Publication 2012/0217764).
In regards to claims 1-3, 5-16 and 18-20, Ishiguro et al. discloses the claimed limitations including a work vehicle (100) comprising:
a prime mover (Reference is made to Paragraph 0037) configured to supply propulsion force to the work vehicle;
an undercarriage comprising a plurality of ground engaging members (Reference is made to Paragraph 0041);
an upper portion disposed above the undercarriage;
a door (60) pivotably coupled to the upper portion;
at least one camera (1A,1B; Reference is made to Figure 1 and Paragraphs 0034 and 0038-0042) configured to capture image data from an area outside of the work vehicle, the image data comprising captured door image data (Reference is made to Paragraphs 0039-0042); and
a controller (12) configured to store reference door image data, receive the captured door image data, determine a state of the door based on the captured door image data and the reference door image data, and initiate a door state response based on the state of the door (Reference is made to elements 3 and 7);
wherein the image data further comprises captured object image data, and the controller is further configured to store reference object image data and determine the presence of an object in the area outside of the work vehicle based on the captured object image data and the reference object image data (Reference is made to element 5 and Paragraph 0033);
wherein the reference door image data comprises stored images of reference door images, the controller being configured to determine the state of the door based on comparison of the captured door image data with the reference door image data (Reference is made to Paragraph 0040-0041);
wherein the controller is further configured to initiate the door state response by transmitting a response signal to an operator of the work vehicle (Reference is made to Paragraphs 0050-0051);
wherein the captured door image data comprises at least one image of the door (Reference is made to Paragraphs 0039-0042);
wherein the at least one camera is coupled to the door, and the captured door image data comprises at least one image of an area outside of the door.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al. in view of Bielby (US Publication 2022/0017044).
In regards to claims 4 and 17, Ishiguro et al. discloses the claimed limitations excluding transmitting a response signal to disable the prime mover.
Bielby discloses performing a determination of whether a person is an authorized user associated with the vehicle and either disabling the vehicle, delaying the start of the vehicle or starting the engine, depending on the determination from the previous step (Reference is made to Paragraphs 0064-0065).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system of Ishiguro et al. in view of the teachings of Bielby to include disabling the vehicle if the individual authentication determines that the individual attempting does not match a registered user so as to prevent unauthorized usage/damage to the vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616